ZEL M. FISCHER, Judge,
dissenting.
I respectfully dissent from the principal opinion. The principal opinion holds that the right to bargain collectively found in article I, section 29, inherently includes a corresponding duty for public employers to adopt procedures to participate in the collective bargaining process “when necessary.” But the plain language of article I, section 29, and this Court’s prior opinions interpreting it have held that article I, section 29, serves only to guarantee the right of Missouri employees to organize and to bargain collectively through representatives of their own choosing. I would adhere to this Court’s longstanding precedent that this provision does not impose any affirmative duty on an employer, either public or private, that is not created by the General Assembly or other governing body.
Standard of Review
This Court’s standard of review for a circuit court’s grant of summary judgment is de novo. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Co., 854 S.W.2d 371, 376 (Mo. banc 1993). “The propriety of summary judgment is purely an issue of law. As the trial court’s judgment is founded on the record submitted and the *765law, an appellate court need not defer to the trial court’s order granting summary judgment.” Id. This Court reviews the record in the light most favorable to the party against whom judgment was entered. Id. Summary judgment is appropriate when the moving party has demonstrated that “there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.” Rule 74.04(c)(6).
Analysis

A. Duty to Create a Procedural Bargaining Framework

The principal opinion holds that article I, section 29, of the Missouri Constitution inherently requires all public employers not covered by Missouri’s public sector labor law “to bargain collectively with those employees and, when necessary, adopt procedures to participate in that process.” Op. at 760. Because the principal opinion holds that all employers have an affirmative duty to bargain with their employees, this holding has the practical effect of requiring all employers to establish a procedural framework through which to bargain with their employees. According to the principal opinion, this duty derives from an affirmative duty imposed on all employers by article I, section 29, to negotiate with them employees. The principal opinion holds that failure to require employers to establish this framework will render article I, section 29, meaningless. Because this provision serves only to protect the right of employees to collectively bargain and does not impose any affirmative duties on employers, I do not agree.
The purpose of article I, section 29, “was to declare that such rights of collective bargaining were established in this state. It means that employees have the right to organize and function for a special purpose: namely, for the purpose of collective bargaining.” Quinn v. Buchanan, 298 S.W.2d 413, 417 (Mo. banc 1957). This view is supported by the debates over the Missouri Constitution of 1945 in that the supporters of article I, section 29, envisioned the provision as guaranteeing that the right to organize and bargain collectively would be free from legislative interference. See 8 Debates of the 1943-1944. Constitutional Convention of Missouri 2517-18 (1943-1944). The Honorable R.T. Wood, one of the provision’s main supporters, stated, “If [article I, section 29] is in our Constitution we will preclude the possibility and the probability as has happened in the past [of], in future sessions of the Legislature, many bills being introduced seeking to destroy collective bargaining.” Id. at 2518. Wood argued that article I, section 29, would be a “measure of protection” that members of organized labor would “have the same right to organize and bargain collectively in our own interest as every other organization and every other group.” Id.
The principal opinion dramatically expands the clear and express language of article I, section 29, into a “labor relations act.” Although there was a time when this Court held the right to collective bargaining did not apply to public employees (which was reversed based on the concept that this Court should not add words to this same Constitutional provision), it has consistently held that article I, section 29, “is not a labor relations act, specifying rights, duties, practices and obligations of employers and labor organizations.” Quinn, 298 S.W.2d at 418. “[T]he constitutional provision provides for no required affirmative duties concerning this right....” Id. at 419. Article I, section 29, was adopted as part of the Missouri Constitution to guarantee the right of employees “to organize and to bargain collectively through representatives of their own choosing.” Mo. Const, art. I, sec. 29. In *766this role, article I, section 29, has been understood to protect employees from coercion by their employer, undesired unions, or other entities that may attempt to coerce them into, or out of, union activity. See Quinn, 298 S.W.2d at 419 (enjoining an employer from engaging in activity designed to prevent its employees from organizing); Bellerive Country Club v. McVey, 365 Mo. 477, 284 S.W.2d 492, 501 (1955)(enjoining union picketing designed to force an employer to coerce its employees into joining the union). Article I, section 29, although it has existed in the Missouri Constitution since 1945, has never been interpreted or construed to require any affirmative duty on the part of an employer, public or private. Quinn, 298 S.W.2d at 419 (“It is evident that the constitutional provision guaranteeing employees the right to organize and bargain collectively through representatives of their own choosing does not cast upon all employers a correlative obligation”).
In Quinn v. Buchanan, this Court explicitly held that article I, section 29, requires no affirmative duties. Id. In Quinn, several employees sued their employer after they were terminated for engaging in union activities. Id. at 416. The employees sought an injunction enjoining their employer from future coercive actions and requiring him to recognize and negotiate with the union. Id. at 416-17. They also sought reinstatement, back pay, and punitive damages. Id. The Court held that the employer’s actions in attempting to prevent its employees from organizing violated article I, section 29, but that the employer’s refusal to bargain did not. Id. at 419. In a rare speaking order to ensure there was no misunderstanding or confusion created by this Court’s opinion, the order overruling the motion for rehearing stated:
Sec. 29, Art. I of our Constitution ... does not purport to require collective bargaining by either employees or employers. The right it gives to employees is the right to organize for the purpose of collective bargaining through representatives of their own choosing. Whether or not employers and organized employees can bargain or reach an agreement depends upon the willingness of both just as in the case of bargaining for any kind of contract between other persons who have the right to make contracts. Perhaps modern industrial conditions make desirable more than that for best labor relations but that is a matter for the Legislature.
Id. at 420 (internal citations omitted). There is nothing in the text of article I, section 29, the debates concerning the adoption of article I, section 29, or this Court’s prior interpretation of article I, section 29, that suggests this Court should not continue to follow Quinn. Quinn was not overruled nor modified in any way by this Court’s holding in Independence-Nat’l Educ. Ass’n v. Independence Sch. Dist., 223 S.W.3d 131 (Mo. banc 2007).
The principal opinion, however, has decided to overrule Quinn based on an erroneous understanding of Quinn’s holding and the logic through which that holding was reached. The principal opinion’s primary concern is that Quinn held that article I, section 29, does not create any affirmative duties. The principal opinion asserts that Quinn made two erroneous inferences based on article I, section 29’s, placement in Missouri’s Declaration of Rights: 1) that Missouri’s Declaration of Rights does not grant new rights but merely declares those rights that the people already possess, and 2) that provisions in the Declaration of Rights may only be self-executing limitations on government. Op. at 761. As a result of these inferences, the principal opinion believes that Quinn incorrectly held that article I, section 29, provides for no required affirma*767tive duties. But Quinn did not see these inferences as absolutes and did not base its decision solely on the placement of article I, section 29, in the Declaration of Rights. Instead, Quinn relied on both the general purposes of a Declaration of Rights and the specific language of article I, section 29, in coming to its holding. Quinn, 298 S.W.2d at 417.
First, Quinn looked to the placement of article I, section 29, in the Declaration of Rights to help ascertain the intended purpose of the provision. Id. The Quinn Court noted that “[provisions of a Bill of Rights are primarily limitations on government, declaring rights that exist without any governmental grant, that may not be taken away by government and that government has the duty to protect.” Id. Quinn also found that provisions of a Bill of Rights are self-executing in that any governmental action in violation of the declared right is void. Id. But Quinn also held that, while such provisions do not normally provide methods or remedies for their enforcement, it is within the legislative power to enact laws to protect and enforce them. Id. And in the absence of such legislation, individuals may protect such rights from infringement by other individuals “by any appropriate common law or code remedy.” Id. Quinn did just that when it enjoined a private employer from further coercion of its employees. Id. at 419. The Court then inferred that article I, section 29’s, placement in the Declaration of Rights sheds light on the purpose of the provision. Its placement there, according to Quinn, established that “employees have the right to organize and function for a special purpose: namely, for the purpose of collective bargaining.” Id. at 417.
Next, Quinn looked to the language of the provision itself to recognize that the provision is not a labor relations act. Id. at 418. The Quinn Court noted that article I, section 29, does not specify “rights, duties, practices and obligations of employers and labor organization[s].” Id. Quinn stated that the provision “provides for no required affirmative duties concerning [the right to bargain].” Id. at 419. It did so, not solely because it is a provision in the Declaration of Rights, but also because no such affirmative rights are included in the language of the provision. Quinn recognized what is apparent from reading article I, section 29 — that the provision serves only to establish and guarantee the right to bargain, not to create a comprehensive labor regulation akin to the National Labor Relations Act.
Quinn never held that affirmative duties may never flow from a provision in a Bill of Rights. It recognized merely that it is the primary purpose of these provisions to guarantee rights. Id. at 417. In some circumstances, as the principal opinion notes in its survey of other jurisdictions, the provisions in a Bill of Rights may create affirmative duties, but this particular provision does not do so. The fact that several foreign jurisdictions have found affirmative duties included in constitutional provisions entirely unrelated to the provision at issue here is no reason for this Court to construct a comprehensive labor regulation from the simple sentence of article I, section 29.
Furthermore, Quinn relied on this Court’s earlier determination of the original purpose of article I, section 29. This Court stated that “the principal purpose of Section 29 was to declare that such rights of collective bargaining were established in this state. It means that employees have the right to organize and function for a special purpose: namely, for the purpose of collective bargaining.” Id. This interpretation is in line with the discussions in the Constitutional Debates of 1943-1944 noted previously. The provision that *768would become article I, section 29, was introduced with the specific purpose of protecting from government interference the right to bargain collectively. See 8 Debates of the 1943-1944- Constitutional Convention of Missouri 2517-18 (1943— 1944). Proponents of the provision introduced the provision as a result of what they perceived as attempts in the General Assembly to “destroy collective bargaining.” Id. at 2518. The primary purpose behind the provision was to provide a “measure of protection” that members of organized labor would “have the same right to organize and bargain collectively in our own interest as every other organization and every other group.” Id. But, as recognized by Quinn, article I, section 29, was never intended to establish the procedures for facilitating the process of collective bargaining.
Quinn is long-established precedent of this Court. “The doctrine of stare deci-sis — to adhere to decided cases — promotes stability in the law by encouraging courts to adhere to precedents.” Med. Shoppe Int’l, Inc. v. Dir. of Revenue, 156 S.W.3d 333, 334-35 (Mo. banc 2005). While the doctrine is not absolute, “a decision of this court should not be lightly overruled, particularly where, as here, the opinion has remained unchanged for many years.” Novak v. Kansas City Transit, Inc., 365 S.W.2d 539, 546 (Mo. banc 1963).
The principal opinion incorrectly presumes that if the government does not establish a procedure to participate in the bargaining process, then it is denying the right to bargain collectively. But this is not the case. Under all previous interpretations of the provision, an employer, either public or private, does not violate article I, section 29, by refusing to bargain. So long as government leaves intact the ability of employees to organize and to bargain collectively, then it has not violated the constitution. The creation of the right to collective bargaining is thought to have equalized the playing field so that the free market could manage future bargaining. Quinn held that a private employer does not violate article I, section 29, if it refuses to recognize and bargain with the union. Quinn, 298 S.W.2d at 419. Likewise, when a public employer refuses to negotiate with its employees or fails to set up a framework to facilitate bargaining, no violation of article I, section 29, occurs.
Nothing in Independence changes this understanding of article I, section 29. Independence does not hold that public employees have the right to bargain collectively under a procedural framework set by their employer. Rather, Independence recognized that when a public employer chooses to bargain, the General Assembly or the relevant public employer, and not this Court, has a role in establishing a bargaining framework. Independence, 223 S.W.3d at 136.1 Recognizing that the legislature or other relevant public employer has a role in creating a framework, of course, is not the same as holding that the legislature, or other public employer, must do so.
The Court in Independence stated, “[T]his Court’s reading of [Missouri’s public sector labor law] recognizes the role of the general assembly, or in this case, the school district — in the absence of a statute covering teachers — to set the framework *769for these public employees to bargain collectively through representatives of their own choosing.” Independence, 223 S.W.3d at 136. The principal opinion misreads this sentence to require that public employers adopt procedures to participate in the collective bargaining process “when necessary”. However, this dicta in Independence recognized only that setting bargaining frameworks is for legislative bodies, and not courts. This, of course, is in line with the separation of powers provision found in article II, section 1, of the Missouri Constitution. In fact, faced with this direct question relating to private employers, this Court held, “Thus implementation of the right to require any affirmative duties of an employer concerning [the right to collective bargaining] is a matter for the Legislature.” Quinn, 298 S.W.2d at 419. Under the principal opinion’s logic, this Court would have held the public sector labor law invalid to the extent that it excluded teachers, thereby including teachers in the scope of the statute, but it refused to do so and, in the process, deferred to the legislature. Independence, 223 S.W.3d at 136. Independence did not require public employers to set procedural frameworks; it recognized that it is not the place of the courts to do so.
The discussion in Independence concerning procedural frameworks that require proposals to be made or requiring an employer to “meet, confer, and discuss” with designated employee representatives comes from Missouri’s public sector labor law. Section 105.500, et seq., RSMo 2000. Missouri’s public sector labor law does not apply to police, deputy sheriffs, Missouri state highway patrolmen, Missouri national guard members, or any teachers of any Missouri schools, colleges and universities, and it expressly denies all public employees the right to strike. Sections 105.510 & 105.530. Independence recognized that the “public sector labor law is read to provide the procedures for the exercise of this right for those occupations included[.]” Independence, 223 S.W.3d at 136. These requirements, however, are not found in article I, section 29, of the Missouri Constitution, and Independence did not hold differently.
The legislature is permitted to pass any statute that is not prohibited by the Constitution. The public sector labor law was an exercise of this power. But the mere fact that the legislature has created a framework for certain employees of the state does not obligate it, under article I, section 29, to create a framework for other employees. In fact, there are obvious policy reasons why the NLRA and Missouri’s public sector labor law exclude law enforcement and public school teachers from their application. Yet, the principal opinion has expanded the rights of law enforcement personnel and teachers2 beyond those legislative acts based on a surprising new interpretation of article I, section 29.3
*770The Independence Court’s holding was: “In any event, article I, section 29, applies to ‘employees,’ regardless of whether they are in the private or public sector, and nothing in this constitutional provision requires public employers to reach agreements with their employee associations.” Id. at 139. This holding does not impose any affirmative duty on public employers.
The plain language of article I, section 29, supports this understanding. The words “duty” or “framework” or “procedure” do not appear in the provision, and the provision says nothing to indicate that this is required. The principal opinion holds that the “very notion of collective bargaining” requires public employees to set a procedure to participate in the process. Op. at 760. Even though Independence reversed years of precedent, it did so based on the language of article I, section 29, of the Missouri Constitution, not “notions of collective bargaining.” In fact, this Court expressly stated when it reversed years of precedent to recognize the right of public employees to collectively bargain, “[tjhere is no authority for this Court to read into the Constitution words that are not there.” Independence, 223 S.W.3d at 137. Yet, that is what the principal opinion has done in this case.

B. Separation of Powers

The principal opinion’s mandate raises serious separation of powers concerns. Article II, section 1, of the Missouri Constitution codifies the separation of powers doctrine in Missouri. The provision states:
The powers of government shall be divided into three distinct departments— the legislative, executive and judicial— each of which shall be confided to a separate magistracy, and no person, or collection of persons, charged with the exercise of powers properly belonging to one of those departments, shall exercise any power properly belonging to either of the others, except in the instances in this constitution expressly directed or permitted.
The role of this Court in reviewing the constitutional validity of the legislature or executive traditionally has been to declare whether or not the legislature’s or executive’s action is constitutional. This function derives from the Court’s duty to make final determinations of questions of law. Asbury v. Lombardi, 846 S.W.2d 196, 200 (Mo. banc 1993) (“The quintessential power of the judiciary is the power to make final determinations of questions of law.”). If a legislative or executive action conflicts with a constitutional provision, this Court must hold the action invalid. State ex inf. Nixon v. Kinder, 89 S.W.3d 454, 459 (Mo. banc 2002). In many cases, the declaration of this Court will render a statute or an action void, leaving it up to the legislature to decide whether or not to attempt to pass a similar, but constitutionally acceptable, replacement statute. Similarly, when legislative inaction is declared unconstitutional, it is the role of the legislature to decide the best way to comply with the constitution. This is true because the legislature is the proper branch of government to make policy decisions. Parktown Imports, Inc. v. Audi of Am., Inc., 278 S.W.3d 670, 674 (Mo. banc 2009). When there are multiple answers to a question, the legislature is the appropriate branch to choose the best one.
The principal opinion goes beyond its authority and treads on Chesterfield’s and University City’s legislative power by ordering them to recognize the union as the exclusive bargaining representative and to meet and confer with the union. While the principal opinion’s rationale relies on concepts that have become commonplace in bargaining through the National Labor Relations Act or Missouri’s public sector labor law, those statutes expressly exclude police officers. It is for the legislature and local governing bodies, with their respec*771tive budgeting constraints, to decide, as a matter of policy, if, and when, they desire to meet, confer and negotiate with their employees. This Court should not mandate that these cities create a procedural framework in which they have an affirmative duty to bargain with their police officers.
The principal opinion asserts the authority to issue these mandates, citing two cases, each of which involves a zoning framework, to support its argument. However, neither of these cases confers authority on the Court to order that a legislative body pass an ordinance of the type mandated here. In Huttig v. City of Richmond Heights, the Court invalidated a zoning ordinance and ordered that the plaintiff’s rezoning application be approved. 372 S.W.2d 833, 844 (Mo.1963). In so holding, the Court stated, “It is not our function ... to prescribe what commercial use shall be permitted on this property, especially since no specific plan or proposal has been filed” and held only “that the present ordinance ... is void as applied to the tract in question and that the application of plaintiffs for rezoning to commercial usage must be granted.” Id, In Lenette Realty & Investment Co. v. City of Chesterfield, the court of appeals invalidated a zoning ordinance as unreasonable. 35 S.W.3d 399, 408 (Mo.App.2000). Quoting Huttig, the Court refused to adopt the plaintiffs proposed zoning plan and approved the circuit court’s order that the city “place a reasonable zoning classification on the properties.” Id. at 408-09. These cases do not provide the circuit court or this Court authority to enter the mandates at issue here. To the contrary, both of these cases refused to enter similar mandates. In Lenette, upon refusing to order the city to adopt the plaintiffs proposed zoning ordinance, the court stated, “Any such judicial command to a legislative body raises serious questions regarding the constitutionally mandated distinctions between the legislative and judicial branches of this state’s government.” Id. at 408.
An independent search for case law that would justify the type of order issued by the principal opinion in this case returned no results, lending further support to the fact that such authority does not exist. The orders of the circuit court and the mandate of the principal opinion violate the separation of powers provision embodied by article II, section 1.
Conclusion
Article I, section 29, is not a labor relations act, specifying duties and responsibilities of employers and labor organizations. It serves to guarantee employees in this state the right to organize and to bargain collectively through representatives of their own choosing. The courts should perform their judicial function and determine whether the right has been violated rather than the legislative function of imposing obligations not found in the text of article I, section 29, this Court’s prior opinions interpreting article I, section 29, or the constitutional history of article I, section 29. The provision does not impose any correlative duty on the state, other governmental body, or any other employer to set procedures through which employers and employees must bargain. While the legislature, local governmental bodies, and public employers may have a role in establishing procedures to participate in collective bargaining, they are not required to do so by article I, section 29. The courts could and should, on a case by case basis, decide whether the rights of employees protected by article I, section 29, have been violated and, as in any other case, provide an appropriate judicial remedy.

. Even though the learned Judge Price foreshadowed that it would be hard to predict how a majority of this Court would apply “giving public employees a new constitutional right to ‘collective bargaining’ that the majority does not define,” it is surprising that a majority of this Court would reverse years of precedent to hold now that every local government that has public employees must establish its own version of the public sector labor law to establish a framework to negotiate with its public employees. Independence, 223 S.W.3d at 148 (Price, J., dissenting).


. American Federation of Teachers v. Ledbetter, 387 S.W.3d 360 (Mo. banc 2012) (decided November 20, 2012, No. SC91766).


. The principal opinion’s redefining of our state constitutional provision, which was adopted to authorize an employee to choose a representative to collectively bargain, to now create an affirmative duty on all employers to "meet and confer with the union, in good faith, with the present intention to reach an agreement" fails to consider all of the practical ramifications now placed on statewide private employers, in addition to public employers. American Federation of Teachers v. Ledbetter, 387 S.W.3d 360, 362 (Mo. banc 2012) (decided November 20, 2012, No. SC91766). See also Eastern Missouri Coalition of Police, Fraternal Order of Police, Lodge 15 v. City of Chesterfield (consolidated with) Eastern Missouri Coalition of Police, Fraternal Order of Police, Lodge 15 v. City of University City, 386 S.W.3d 755, 758 (Mo. banc 2012) (decided November 20, 2012, Nos. SC91736 and SC91737).